Citation Nr: 0614845	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for residuals of a 
left leg injury.

The veteran had requested a hearing before the Board.  It was 
scheduled in March 2005, and the record reflects that the 
veteran failed to report for the hearing.  Thus, his hearing 
request has been considered to be withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2005).

The Board remanded this claim in June 2005 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The evidence is against a finding that the veteran has a 
current left leg disability as a result of an injury in 
service.  


CONCLUSION OF LAW

Residuals of a left leg injury were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By a letter dated in March 2002, the RO advised the veteran 
of the essential elements of the VCAA, which was issued prior 
to adjudication of his claim.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was informed of 
the evidence that VA had requested, which were his service 
medical records.  VA asked the veteran if he had any service 
medical records in his possession and if so, to submit those 
records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  The letter essentially informed the veteran to 
provide any additional evidence or information that he 
possessed that pertained to his claim.  For example, VA 
stated that the veteran could submit additional information 
or evidence like medical treatment for the disability (but 
noted that it would obtain those records if he wanted VA's 
assistance).  The March 2002 letter therefore provided the 
notice of all four elements that were discussed above.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Because the Board is denying the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned has 
therefore been rendered moot.  

As for the duty to assist, VA made multiple requests with the 
National Personnel Records Center (NPRC) to obtain the 
veteran's service medical records.  When NPRC indicated that 
the veteran's records were likely burned in the 1973 fire at 
the center, VA attempted to try alternative ways to obtain 
those records.  The veteran assisted to some extent, but when 
asked to provide the month and year of the injury, he did not 
respond.  The veteran has stated he has not received any 
evidence for his left leg since being discharged from 
service.  Finally, VA has provided the veteran with both a 
medical examination and a medical opinion in connection with 
his claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Residuals of a Left Leg Injury

The veteran asserts that he fractured his left leg in service 
about five inches above the left ankle in approximately 1957.  
He states he has a current left leg disability as a result of 
the in-service injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

To prevail on an issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals of a left leg 
injury.  Specifically, it finds that there is a lack of 
competent evidence of a nexus between the post left leg 
disability and service.  

Initially, it must be noted that in a case where the service 
medical records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule, which it has in this 
case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As 
stated above, the veteran has stated he fractured his left 
leg in service and had to wear a cast for three months.  The 
veteran's wife at the time of the injury has submitted a 
statement corroborating the veteran's in-service injury.  The 
veteran is competent to state that he sustained an injury in 
service, but he is not competent to state that he fractured 
his leg, as that would require a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Regardless, the Board will accept the veteran's statements 
and his former wife's statement that the veteran sustained an 
injury to his left leg in service.

The veteran has admitted that he did not receive any 
treatment for the left leg after he was discharged from 
service.  Thus, there is no objective evidence that arthritis 
was manifested to a compensable degree within one year 
following the veteran's discharge from service (the veteran 
has been diagnosed with degenerative joint disease of the 
left lower extremity).  Additionally, there is no evidence of 
continuity of symptomatology.

More importantly, there is no competent evidence of a nexus 
between the post service left leg disability and service.  In 
fact, there is evidence to the contrary.  The Board had the 
veteran examined in order to obtain a medical opinion 
regarding the possibility of the current left leg disability 
being related to the injury in service.  The examiner 
listened to the veteran's medical history and examined him.  
He determined that it was less likely as not that the leg 
condition was caused by or a result of the veteran's military 
service.  He noted the veteran's lack of treatment for a left 
leg condition since being discharged from service.  He also 
stated that the veteran had multiple health problems, which 
would contribute to lower extremity conditions, and he listed 
those disabilities, noting that they were shown many years 
after the veteran's discharge from service.  He felt that the 
veteran's current left leg disability was likely caused by 
peripheral neuropathy and degenerative joint disease.  The 
Board has accorded high probative value to this opinion, as 
the examiner reviewed the claims file, examined the veteran, 
and provided a rationale for his opinion.  There is no 
competent evidence to balance this medical opinion.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed a current left leg disability as a 
result of an in-service injury.  However, as a lay person 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, 2 Vet. App. at 494; see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a left leg injury, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of a left leg injury is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


